Mr. Chief Justice Clarity delivered the opinion of the court: It appears from the records and evidence in this case that' Frank Korenski, now deceased, was, on the 22nd day of July, 1922, a member of Battery E, Second Field Artillery, Illinois State Militia, and while in line of duty on said day and acting, as it appears, under orders, he was knocked off a truck and killed. It appears further to this court that the said, deceased left surviving him a widow, of whom he was the sole support, and it will further appear to the court from the statement of the Attorney General that this claim probably could have been made a consent case, but that the matter of allowance should be left to this court. There is no legal liability on the part of the State.' However’, it has been the practice, as a matter of equity and good conscience, to make an allowance in this class of cases, and wherein an allowance is made in a case of this character that the measure of damage or allowance should be measured by the “Workmen’s Compensation Act,” and the court, following that precedent, recommends that the claimant be allowed the sum of $3,750.00.